Title: From Thomas Jefferson to Albert Gallatin, 28 August 1801
From: Jefferson, Thomas
To: Gallatin, Albert


Dear Sir
Monticello Aug. 28. 1801.
Your favors of the 18th. & 24th. came by yesterday’s post. I am sorry mr Clay declines a Consulship. it would have been very pleasing to us to replace our Minister at Lisbon by such a Consul as Clay. perhaps reconsideration and enquiry into the advantages of the situation may reconcile it to him. I have not here my bundle of claims for office, & therefore cannot propose a successor for Colo. White in Jersey. your acquaintance in the state will better enable you to do it.—I have written to three gentlemen of great discretion one at Norfolk the others near Hampton on the subject of Chisman. I have an answer from the one at Norfolk who has never heard of him. I shall hear from the others before the next post. I have known mr Page from the time we were boys & classmates together, & love him as a brother. but I have always known him the worst judge of man existing. he has fallen a sacrifice to the ease with which he gives his confidence to those who deserve it not. still if we hear nothing against Chisman we may venture to do what will be agreeable to mr Page. I am very anxious to do something useful for him: and so universally is he esteemed in this country that no man’s promotion would be more generally approved. he has not an enemy in the world. but we have but one officer here whom the general voice, whig & tory, marks for removal; & I am not well enough acquainted with it’s duties to be certain that they are adapted to mr Page’s talents. the explanation you give of the nature of the office proposed for Jonas Clarke silences my doubts, and I agree to the appointment. I think we should do justice to Campbell & Gardner, & cannot suppose the Auditor will think hard of replacing them in their former births. he has seen us restore officers where we thought their removal unjust, and cannot therefore view it in this case as meant to censure himself specially. specific restitution is the particular measure of justice which the case calls for.
The doctrine as to the admission of prizes, maintained by the government, from the commencement of the war between England, France &c to this day has been this. the treaties give a right to armed vessels with their prizes to go where they please (consequently into our ports) & that these prizes shall not be detained, siezed nor adjudicated; but that the armed vessel may depart as speedily as may be, with her prize, to the place of her commission: and we are not to suffer their enemies to sell in our ports the prizes taken by their privateers. before the British treaty no stipulation stood in the way of permitting France to sell her prizes here; & we did permit it; but expressly as a favor, not as a right. see letter of Aug. 16. 1793. to Gouv. Morris §. 4. and other letters in that correspondence which I cannot now turn to. these stipulations admit the prizes to put into our ports in cases of necessity, or perhaps of convenience, but no right to remain, if disagreeable to us; & absolutely not to be sold. we have accordingly lately ordered away a British vessel brought in by a Spanish armed ship, and I have given it as my opinion to mr Madison that the British snow Windsor lately brought in by the prisoners she was carrying, ought to be sent away. my opinion is that whatever we are free to do, we ought to do, to throw difficulties in the way of the depredations committed on commerce, & chiefly our own commerce.
In the case of the Spanish privateer at Wilmington N.C. who wants to sell as much of his prize as will refit the privateer, it is absolutely forbidden. the directions you have already given as to the prize herself coincide perfectly with what I think right.—no pardon has come to me from mr Wagner for Hopkins. I consent to the transfer you propose of the superintendance of the lighthouses of Portsmouth & N. York to the present collectors of those ports; and to the appointment of the Collector for Savanna recommended by Genl. Jackson, if you learn nothing to the contrary from the delegates. accept assurances of my affectionate esteem & high respect.
Th: Jefferson
